UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4706


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

STEVEN SAKASKI ROBINSON, a/k/a Worm,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Terry L. Wooten, Chief District Judge. (4:06-cr-01322-TLW-1)


Submitted: April 17, 2018                                         Decided: April 19, 2018


Before WILKINSON and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Florence, South Carolina, for Appellant. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steven Sakaski Robinson appeals the district court’s judgment revoking his

supervised release and imposing a sentence of 52 months’ imprisonment. Counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), concluding that there

are no meritorious grounds for appeal but questioning whether Robinson’s sentence is

plainly unreasonable. Robinson has filed a pro se supplemental brief in which he claims

he was denied the effective assistance of counsel at his revocation hearing. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation

of supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We

will affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.”   Id. (internal quotation marks omitted).      “In determining whether a

[revocation] sentence is plainly unreasonable, we first decide whether the sentence is

unreasonable . . . follow[ing] generally the procedural and substantive considerations that

we employ in our review of original sentences.” United States v. Crudup, 461 F.3d 433,

438 (4th Cir. 2006). A supervised release revocation sentence is procedurally reasonable

if the district court considered the Chapter Seven advisory policy statement range and the

18 U.S.C. § 3553(a) (2012) factors it is permitted to consider in a supervised release

revocation case, and explains the sentence adequately. See 18 U.S.C. § 3583(e) (2012);

United States v. Thompson, 595 F.3d 544, 546-47 (4th Cir. 2010). A revocation sentence

is substantively reasonable if the district court states a proper basis for concluding the

defendant should receive the sentence imposed, up to the statutory maximum.            See

Crudup, 461 F.3d at 440. Only if a sentence is found unreasonable will we assess

                                            2
whether it is plainly unreasonable. Id. at 439. A sentence is plainly unreasonable if it is

clearly or obviously unreasonable. Id.

       We discern no error in the district court’s decision to impose a 52-month term of

imprisonment. The sentence is within the statutory maximum and the advisory policy

statement range based on Robinson’s violations and criminal history.              See U.S.

Sentencing Guidelines Manual § 7B1.4(a), p.s. (2016). The court adequately stated

permissible reasons for the sentence and stated that it had considered the § 3553(a)

factors it was permitted to consider in a supervised release revocation proceeding.

       In his pro se supplemental brief, Robinson claims he was denied effective

assistance of counsel. “Claims of ineffective assistance of counsel may be raised on

direct appeal only where the record conclusively establishes ineffective assistance. . . .

Otherwise, the proper avenue for such claim is a 28 U.S.C. § 2255 [(2012)] motion filed

with the district court.” United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).

We find that ineffectiveness does not conclusively appear on the face of the record.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal.         We therefore affirm the revocation

judgment. This court requires that counsel inform Robinson, in writing, of the right to

petition the Supreme Court of the United States for further review. If Robinson requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Robinson.



                                             3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                          AFFIRMED




                                          4